Citation Nr: 1443281	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  05-33 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to June 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to service connection for a cervical spine disorder.  Jurisdiction of the claim currently resides with the RO in Winston-Salem, North Carolina.  

The Veteran testified at a Board hearing at the RO in St. Petersburg, Florida in May 2007.  This transcript has been associated with the file. 

When the case was previously before the Board in September 2010, the Board denied the claim of entitlement to service connection for a cervical spine disability, and also denied the claims of entitlement to service connection for a right knee disorder, to include as secondary to a left knee disability, whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left elbow disorder, and entitlement to an evaluation in excess of 30 percent as of June 1, 2007 for a left knee disability.  The Veteran appealed the September 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2011 the Court endorsed a Joint Memorandum for Remand (JMR) vacating the Board's denial of the Veteran's claims and remanding the matter for further proceedings. 

Thereafter, in December 2011 the Board remanded the claims.  Subsequently, in October 2012 the Board again denied all of the Veteran's claims.  The Veteran appealed the decision to the Court and in a December 2013 Memorandum Decision, the Court affirmed all of the Board's denials except the denial of entitlement to service connection for a cervical spine disability.  (It was also noted in a footnote of the Memorandum Decision that because the Veteran indicated that he did not wish to pursue the other issues they were deemed abandoned.)  In the December 2013 Memorandum Decision, the Court vacated the portion of the October 2012 Board opinion denying service connection for a cervical spine disability and remanded the matter to the Board for action consistent with the Memorandum Decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Pursuant to the Memorandum Decision, the Board finds that remand is necessary in order to schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's cervical spine disability.  38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159(c)(4) (2013); See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (finding that VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case).  See also See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current cervical spine disability, including the advanced generalized chronic cervical spondylosis resulting in combined developmental/degenerative stenosis of the central spine canal, spinal cord atrophy, spinal cord compression (diagnosed at the August 2008 VA examination) and the multilevel degenerative disc disease with postoperative changes in the mid-cervical spine, with evidence of spinal stenosis (diagnosed at the June 2012 VA examination).  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review the claims file. 

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent likelihood or greater) that any current cervical spine disability, to include the currently diagnosed multilevel degenerative disc disease with postoperative changes in the mid-cervical spine, with evidence of spinal stenosis, and the multilevel degenerative disc disease with postoperative changes in the mid-cervical spine, with evidence of spinal stenosis, is causally or etiologically related to his active service, to include the Veteran's claimed inservice injury when he fell on ice while serving on guard duty at Spandau Prison in Germany.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4. (2013), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

2.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



